 In,the Mattei Of UNITCAST CORPOR 1TIONandINTERNATIONAL UNIONUNITED AUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENTWORKERSOF AMERICA,LOCAL 48, AFFILIATED WITH THE CIOCaseNo R--3944-Deeded July 13, 1942Jurisdictionsteel castings manufactuung industryInvestigation-and Certification of Representatives-existence of question con-flicting claims of ii al iepiesentatiNes, expired contractheadno bat , electionnecessalyUnitAppropriate for Collective Bargaining- all production and maintenanceemployees of one of Company's pl.uits, excluding students, supetNisoi , clerical,salaiied, and casual employeesMr Harry TV Morgan,of Toledo, Ohio, for the CompanyMessrs Lowell Goerizch, Louzs Dulisse, Frank Lzchter,andHarryBarry,of Toledo, Ohio, for the U A WMessrs Alfred P StencelandWilliam Sturm,of Toledo, Ohio, foithe Molders-Mr CharlesTV'Schneider,of counsel-to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Intel national Union United Automobile,Aircraft & Agricultuial Implement Woi kei s of America, Local 48,affiliated with the C I. 0, heiem called the U A W, alleging that aquestion affecting commeice had arisen concerning the iepresentationof employees of Unitcast Coipoiation, Toledo, Ohio, herein called theCompany, the National Laboi Relations Board provided for an ap-propriate hearing upon due notice befoie Max W Johnstone, TrialExamineiSaid heaiing was held at Toledo, Ohio, on June 17, 1942.The Company, the U A W, and International Molders & FoundryWoikers of America, Local 425 (AFL), herein called the Molders, alabor organization claiming to iepresent employees directly affectedby the investigation, appeared and participated iAll pasties wereafforded full opportunity to be heaid, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialIPatternMakers League of North Aroei Ica, although serr ed with due notice, did notappear42N L R B, No 87409 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's rulings made at the hearing are flee from prejudicial errorand are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTITHE BUSINESS OF THE-COMPANYUnitcast Corporation is an Ohio con poration engaged in the manu-facture of steel castings.In connection with its business it operatesa plant on Front Street, Toledo, Ohio, which is the only plant hereinvolvedThe Company uses annually approximately 30,000 tonsof steel scrap, sand, miscellaneous alloys, and other raw materialsvalued at more than $750,000.Over 50 percent of such raw materialsis secured from sources outside the State of Ohio.The Companymanufactures annually steel castings valued at more than $2,500,000,over 51 percent of which is shipped to points outside the State of Ohio.The Company stipulated that it is engaged in commeice within themeaning of the National Labor Relations ActIITHE ORGANIZATIONS INVOLVEDInternational Union United Automobile, Aircraft & Agricultural,ImplementWorkers of America, Local 48, is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the CompanyInternational Molders & Foundry Workers of America, Local 425,is a labor organization affiliated with the American Fedeiation ofLaboi, admitting to membership employees of the CompanyIIITIIE QUESTION CONCERNING REPRESENTATIONOn February 12, 1942, the U A W notified the Company that itrepresented a inajority of the Company's employees and requestedthat no contract be signed with any other labor organization until aBoard election had been heldBy contract dated June 20, 1939, and extension agreements datedJune 12; 1940, and May 17, 1941, the Company recognized the Moldersas exclusive bargaining representative in what appears to be substan-tially the unit alleged by the U A W to be appropriate 2 On May28, 1942, the Molders gave notice to the Company of an intent toterminate the conti act on its expiration date, July 1, 1942The Moldeis contends that this agreement is a bar to an election.However, since it has now expired, we find that the contract does notconstitute a bar to an election----- - -zThe contract describes a unit composed of "all able employeesof the Unitcast Cor-poration engaged directly in the production of castings,except those engaged in cleiicalor supervisory capacities and except so-called pensioners"We assume that this contractapplies only to the Front Street plant . -UNIICAST CORPORATION411A repol t of the Regional Director, introduced into evidence at thehearing, indicates that the U AW represents a substantial numberof employees in the unit which-we hereinafter find to be appropriate.3We find that a question affecting cominerce has arisen concerningthe representation of employees of the Company within the meaning^of Section 9 (c) and Section 2 (6) and (7) of the ActIV THE APPROPRIATE UNIT. `We find, in accordance with the contention of the U. AW. whichnone of the other parties opposed, that all production and maintenanceemployees of the Company's Fi ont Street Foundry, Toledo, Ohio, ex-eluding students, supervisory, clerical, salaried and casual employees,constitute a unit appropiiate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act 4V THE DETERMINATION OF REPRESENTATIVESWe shall direct that.the question conceiving representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriateunitwho were employed during the pay-roll period immediately p1 eceding the date of the Direction of Electionherein, subject to the limitations and additions set foith in theDirection 5DIRECTION OF ELECTION-By virtue of and puisuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and puisuant to Aiticle III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is heiebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain reps. esentatives foi the purposes of collective bai gainingwith Unitcast Corporation, Toledo, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)8The U A W submitted to a Field Examinei 126 authorization cards, "all dated priorto the filing of the petition",123 of the cards bore seemingly valid signatuies,3 of thesignatures were printed,117 were the names of persons on the Company'sApril 15, 1942,pay roll, listing 291 persons in thecategoryof production workeis4 InMatter of Unitcast Corporation,andSteel Workers Oiganizing Committee, 7 NL R B129, we found appiopriate a unit of production and maintenance employees of the Company,excluding students,supervisoiy,clerical,salaried and casual employees,and on September15, 1938, after an election,we certified the Moldeis as representative in that unit (8N L R B 833)It appears,and we assume, that this is the same unit as that requestedby the U A Win these proceedings6At the hearing the U A W moved that the Molders be excluded from the ballot on theground that that organization had not shown evidence of (1) membership,(2) interest,and (3)its status as a laboi organizationThe Trial Examiner referred the motion to theBoardIt is heiehy denied- 412DECISIONSOF NATIONALLABOR RELATIONS BOARDdays from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees of the Company in the unit found to be appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includingemployees who did not work during-such pay-roll period because theywere ill or on vacation-or in the-active military' service or training ofthe United States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether theydesire to be represented by International Union United Automobile,Aircraft & Agricultural Implement Workeis of America, Local 48,affiliatedwith the Congress of Industrial Organizations, or by Inter-national Molders & Foundry Workers of America, Local 425, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither. In' the Matter Of UNITCAST CORPORATIONandINTERNATIONAL UNIONUNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORK-ERS OFAMERICA, LOCAL 48, AFFILIATED WITH THE CIOCase NoR-3944CERTIFICATION OF REPRESENTATIVESAugust 11, 1942On July 13, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding 1Pursuant to the Dii ection of Election, an election by secret ballot wasconducted on July 24, 1942, under the direction and supeivision ofthe Acting Regional Director for the-Eighth Region (Cleveland,Ohio).On July 27, 1942, the Acting Regional Director, acting pur-suant to Aiticle III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election ReportNo objections to the conductof the ballot of to the Election Repoit have been filed by any of thepattiesAs to the balloting and its iesults, the Acting Regional Directoriepoited as followsTotal on eligibility list_____________________________________ 453Total ballots cast------------------------------------------399Total ballots cballenged------------------------------------0Total blank ballots------------------------------------------------------------0Total ioid ballots-------------------------------------------3Total %aiid ^ o(es counted-----------------------------------396Votes cast for International Union United Automobile, Aircraft& AgriculturalImplementWorkers of America, Local 48(CIO) ---------------------------------------------------270Votes cast for International Molders & Foundry Workers ofAmerica, Local 425 (AFL) -------------------------------- 124Votes cast for neither of the organizations--------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2.as amended,1 42 N L R Ti 40942 N L R B, No 87a413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that International Union United Automobile.Airci aft & Agi icultural Implement Workers of America, Local 48,affiliatedwith'the CIO, has been designated and selected by a ma-jority of the pioduction and maintenance employees of Unitcast Cor-poration, employed at its Front Street Foundry, Toledo, Ohio, exclud-ing students, supervisory, clerical, salaiied,,,ai1d casual employees, astheir representative for the purposes of collective bargaining, andthat, puisuant to Section 9 (a) of the National Labor Relations Act,.InternationalUnion United Automobile, Aircraft & AgriculturalImplement Workers of America, Local 48, affiliated with the CIO,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.